                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        DUPREE LAMONT ADKINS,
                                   7                                                   Case No. 19-cv-01220-JCS (PR)
                                                      Plaintiff,
                                   8
                                                v.                                     ORDER OF TRANSFER
                                   9
                                        SCOTT KERNAN, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s claims arise from events that occurred at CSP-Solano, which lies in the
                                  14   Eastern District of California. Accordingly, this action is TRANSFERRED to the Eastern
                                  15   District of California wherein venue properly lies because a substantial part of the events
                                  16   or omissions giving rise to the claims occurred, and the named defendants reside, in the
                                  17   Eastern District. See 28 U.S.C. §§ 84(b), 1391(b), and 1406(a). The Clerk shall transfer
                                  18   this action forthwith.
                                  19          IT IS SO ORDERED.
                                  20   Dated: March 13, 2019
                                                                                        _________________________
                                  21
                                                                                        JOSEPH C. SPERO
                                  22                                                    Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DUPREE LAMONT ADKINS,
                                   7                                                         Case No. 19-cv-01220-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        SCOTT KERNAN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on March 13, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Dupree Lamont Adkins ID: K50645
                                       California Medical Facility
                                  18   P.O. Box 2000
                                       Vacaville, CA 95696
                                  19

                                  20

                                  21   Dated: March 13, 2019
                                  22

                                  23                                                    Susan Y. Soong
                                                                                        Clerk, United States District Court
                                  24

                                  25                                                    By:________________________
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO
                                  27

                                  28
                                                                                         2
